The opinion of the court was delivered by
Porter, J.:
In an action before a justice of the peace, the plaintiif on the 26th day of May, 1909, recovered a money judgment against the defendant. Within ten days thereafter the defendant filed' in the district court a petition in error to which was attached a bill of. exceptions signed and allowed by the justice of the peace. Thereafter the plaintiff filed a motion to • dismiss the proceedings on the ground that the district court had no jurisdiction to hear and determine the same, which motion the court denied. The case came on for hearing, and the court held that the justice erred in refusing to sustain defendant’s motion to quash the summons, and thereupon the court entered judgment dismissing the action at the costs of the plaintiff.
The sole question involved in the appeal is settled by the decision in Kroenert v. Sawyer, 87 Kan. 374, 124 Pac. 418, wherein it was held that the only way in which a review can be had of a judgment or final order *439of a justice of the peace is by appeal, since the amended code (§ 567) has abolished petitions in error and bills of exceptions.
The judgment will therefore be reversed and the cause remanded with directions to set aside the judgment dismissing the action, and to dismiss the petition in error at the costs of the defendant.